NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AGUSTIN PABLO MATIAS-RAMIREZ,                   No.    16-73876

                Petitioner,                     Agency No. A205-318-423

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Agustin Pablo Matias-Ramirez, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) denial of his applications for

withholding of removal and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We deny the petition for review.

      We do not address Matias-Ramirez’s contentions as to the IJ’s adverse

credibility determination because the BIA did not reach that determination. See

Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (“In reviewing

the decision of the BIA, we consider only the grounds relied upon by that agency.”

(citation and internal quotation marks omitted)).

      Substantial evidence supports the agency’s determination that Matias-

Ramirez failed to establish the harm he experienced or fears was or would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Thus, Matias-Ramirez’s withholding of removal claim fails.

      In light of this disposition, we need not reach Matias-Ramirez’s remaining

contentions as to his withholding of removal claim. See Simeonov v. Ashcroft, 371

F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of CAT protection

because Matias-Ramirez failed to show it is more likely than not he will be


                                          2                                   16-73876
tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED.




                                         3                                  16-73876